Faircloth, C. J.:
The defendant was indicted and convicted of the crime of perjury. A motion in arrest of judgment, because the indictment failed to charge that it was committed “feloniously,” was overruled and the defendant appealed. This question has been so often decided that it requires no further discussion. State v. Purdie, 67 N. C., 25; State v. Skidmore, 109 N. C., 795; State v. Bryan, 112 N. C., 848; State v. Caldwell, Ibid., 854; State v. Wilson, 116 N. C., 979; State v. Snow, 117 N. C., 774.
Reversed.